Case 8:20-cr-00119-TPB-TGW Document 14 Filed 05/27/20 Page 1 of 5 PagelD 44

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

TAMPA DIVISION

UNITED STATES OF AMERICA

v. CASE NO.  8:20-cr-119-T-36TGW

JAMES LEE CLARK

/
E RELEASE

It is hereby ORDERED:

I. That the conditions of release are hereby established as set forth below.

2. That the United States Marshal is hereby directed to release the above named
Defendant upon his agreement, in writing, to comply with the following conditions
of release.

DONE and ORDERED at Tampa, Florida this 27th day of May 2020.
HONORABLE ELIZABETH A. JENKINS
United States Magistrate Judge
CONDITIONS OF RELEASE

1. Defendant must appear before the Court in accordance with all notices.

2. Defendant must not at any time, for any reason whatsoever, leave the Middle
District of Florida or the Southern District of Florida without first obtaining written
permission of the United States District Court for the Middle District of Florida or
the district court where criminal charges are pending.

3. Defendant must not change his present address without prior court approval.

4, Defendant shall not commit a federal, state or local crime during the period of his

release. Defendant shall inform the United States Pretrial Services Agency
(“Pretrial Services”) immediately if arrested or otherwise charged with any offense.
Defendant is specifically advised that federal law prohibits conduct relating to
intimidation of witnesses, jurors and officers of the Court (18 U.S.C. § 1503);
conduct relating to obstruction of criminal investigations (18 U.S.C. § 1510); conduct
Case 8:20-cr-00119-TPB-TGW Document 14 Filed 05/27/20 Page 2 of 5 PagelD 45

involving tampering with witnesses, victims or informants (18 U.S.C. § 1512); and
conduct involving retaliation against a witness, victim or informant (18 U.S.C. §
1513), as well as attempts to commit any of the foregoing acts.

5. Defendant must cooperate in the collection of a DNA sample if it is authorized by 42
U.S.C. § 14135a.

6. SPECIAL CONDITIONS OF DEFENDANT’S RELEASE

%*

*

Defendant shall report to Pretrial Services as directed.

Defendant shall avoid all contact with potential witnesses or victims in this
case, except that this restriction does not apply to members of Defendant's
immediate family and does not prohibit Defendant’s counsel from
contacting witnesses as necessary to prepare the defense nor does it
prohibit Defendant from contacting witnesses as necessary to cooperate
with the Government.

Defendant shall not use or unlawfully possess a narcotic drug or other
controlled substance unless as prescribed by a licensed medical
practitioner. Further, Defendant shall submit to any method of testing
required by Pretrial Services for determining whether Defendant is using a
prohibited substance. Such methods may be used with random frequency
and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening
or testing. Defendant must not obstruct, attempt to obstruct, or tamper
with the efficiency and accuracy of prohibited substance screening or
testing.

Defendant shall submit to a substance abuse evaluation and/or treatment
at the direction of Pretrial Services.

Defendant shall submit to a mental health evaluation and any treatment
deemed necessary, to include psychiatric medication and treatment with
the costs to be borne to the defendant as directed by Pretrial Services.

Defendant shall not use or possess any firearms, dangerous weapons or
destructive devices.

Defendant shall surrender his passport to Pretrial Services by 6/01/2020
by 3:00 pm. Upon being placed on probation, being taken into custody
for imposition of sentence, dismissal, or not guilty verdict, Defendant will
have 180 days to file a motion requesting the return of the passport. If
such motion is not filed, Pretrial Services will return Defendant's passport
to the United States Department of State.

Defendant shall not obtain a passport or any new travel documents.
Case 8:20-cr-00119-TPB-TGW Document 14 Filed 05/27/20 Page 3 of 5 PagelD 46

* Defendant shall seek and/or maintain full time legitimate employment.

* Defendant shall post a secured bond in an amount totaling $50,000.00.
This bond shall be secured by $5,000.00 cash paid into the registry no later
than 3:00 p.m. on 6/01/2020.

* Defendant shall not possess any third party identifiers or financial
information, except his own and that of his/her children.

7. A violation of any of the above conditions may result in the immediate issuance of a
warrant for Defendant's arrest and may result in a forfeiture of the bond previously
given.

Further, upon re-arrest, Defendant may be detained in jail without the setting of new
conditions of release or, if new conditions of release are established, those conditions
will, in all likelihood, be significantly greater than the conditions previously
established.

Moreover, a person who violates his/her conditions of release may be prosecuted for
contempt of Court.

8. A defendant commits a separate offense against the laws of the United States if, after
- having been released under these conditions of release, he/she knowingly fails to
appear before a Court as required by the conditions of release, or knowingly fails to
surrender for service of a sentence pursuant to a court order. If a person fails to
appear in connection with —

(a) an offense punishable by death, life imprisonment or imprisonment for a term
of 15 years or more, the penalties for failure to appear are a $250,000 fine, or
imprisonment for not more than 10 years, or both;

(b) —_an offense punishable by imprisonment for a term of five or more years, but
less than -15 years, the penalties for failure to appear are a fine of not more
than $250,000 or imprisonment for not more than five years, or both;

(c) any other felony, the penalties for failure to appear are a $250,000 fine, or
imprisonment for not more than two years, or both;

(d) a misdemeanor, the penalties for failure to appear are a $100,000 fine (if the
offense occurred after November 1, 1987), or a $25,000 fine (if the offense
occurred before November 1, 1987), or imprisonment for not more than one
year, or both.
Case 8:20-cr-00119-TPB-TGW Document 14 Filed 05/27/20 Page 4 of 5 PagelD 47

At the present time, the charge in this case involves penalties which equal or exceed
the penalty set forth in subparagraph ( b ), and therefore, the penalties for failure to appear
_ are those conditions in that subparagraph.

Any term of imprisonment for failure to appear is required by law to be consecutive
to the sentence of imprisonment for any other offense.

Furthermore, federal law provides that a person convicted of an offense that is
committed while Defendant is released under these conditions of release shall be sentenced,
in addition to the sentence prescribed for the offense, to a term of imprisonment of not more
than 10 years if the offense is a felony; or a term of not more than one year, if the offense is
a misdemeanor. Any term of imprisonment imposed pursuant to this provision of law is to
be consecutive to any other term of imprisonment.

I acknowledge that I have read the above or that the above has been read to me and
that I fully understand the conditions of my admission to bail and the possible penalties for
the violation of any of those conditions.

I further acknowledge that I have been given a copy of this instrument, as well as a
copy of the bail bond to which it is attached.

Signed at Tampa, Florida, this 27th day of May 202

- iY

1. The Middle District of Florida consists of the following Florida Counties: Baker,
Bradford, Brevard, Charlotte, Citrus, Clay, Collier, Columbia, DeSoto, Duval,
Flagler, Glades, Hamilton, Hardee, Hendry, Hernando, Hillsborough, Lake, Lee,
Marion, Manatee, Nassau, Orange, Osceola, Pasco, Pinellas, Polk, Putnam,
Sarasota, St. Johns, Seminole, Sumter, Suwanee, Union, and Volusia.

 

   

2. The telephone number and mailing address for the Clerk of the United States District
Court for the Middle District of Florida, Tampa Division, are: 813/301-5400 and
801 North Florida Avenue, United States Courthouse, Tampa, Florida 33602.

3. The telephone number of the United States Marshal’s Office for the Middle District
of Florida, Tampa Division, is: 813/483-4200.

4. The telephone number and mailing address of the United States Attomey for the
Middle District of Florida, Tampa Division, are: 813/274-6000; Park Tower, Suite
3200, 400 N. Tampa Street, Tampa, Florida 33602.

5. The commercial telephone number of the United States Pretrial Services Agency, is
813/225-7648, and the toll-free number is 1/800/676-0125.
Case 8:20-cr-00119-TPB-TGW Document 14 Filed 05/27/20 Page 5 of 5 PagelD 48

6. NOTICE TO COUNSEL AND DEFENDANT: in cases assigned to United States
Magistrate Judge Thomas G. Wilson, any requests to travel outside the area set forth
in this document must be submitted at least three (3) BUSINESS days prior to the
date upon which travel is expected to begin. Failure to comply with this
requirement will result in automatic denial of the request unless a showing is made
that an actual emergency situation exists, such as serious illness in the family.
